Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim 8 under 35 USC 112 is withdrawn due to the amendment dated 6/28/2021

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harvey et al. US Patent 9,053,027.
With respect to claim 1, Harvey teaches a method for data storage, comprising: 
, in col. 14, line 40-47, where the state information associated with the sectors X1-X4 comprise the metadata;
determining an address range of the metadata in the first cache, in col. 14, lines 48-55, where X1-X4 is the address range; and 
copying only data stored in the address range in the first cache to a second cache of a second processor, in col. 15, lines 1-7, where the writes to the first cache in Storage Processor (SP) A as described in col. 14, lines 40-67 are mirrored to second cache in SP B. 
With respect to claim 2, Harvey teaches the method of claim 1, wherein the metadata is discontinuously stored in the first cache (par. 13, lines 8-11), and the data copied to the second cache comprises the metadata and other data, stored in the address range, which is different from the metadata, in col. 15, lines 1-7, which describes the mirroring of the data written in col. 14, lines 40-67.  Both the metadata (state information) and the actual data stored in the subpages (represented by 402a-c and 404a-c in fig. 6) are written into the caches. 
With respect to claim 3, Harvey teaches the method of claim 1, wherein writing the metadata to the first cache comprises: 
determining a target page and an auxiliary page in the first cache, the target page comprising historical metadata associated with the metadata, and the auxiliary page being allocated in association with the target page for modifying data stored in the target page; and writing the metadata to the auxiliary page, in col. 14, lines 40-50, where cache page 402 is the target page, which includes state information (historical metadata), and where cache page 404 is the auxiliary page, which writes new updated data corresponding to the data in cache page 402 at a later time.
With respect to claim 4, Harvey teaches the method of claim 3, wherein writing the metadata to the auxiliary page comprises: 
determining whether a storage resource indicated by the metadata has been allocated, in col. 14, lines 40-55, where the storage resource sectors X1-X3 have been allocated; 
in response to the storage resource having not been allocated, writing the metadata to the auxiliary page, in col. 14, lines 40-55, where the storage resource sector X4 has not been allocated, and the state information for X4 is indicated as invalid; and 
copying data stored in the target page other than the historical metadata to the auxiliary page, in col. 13, lines 44-57, where the appropriate data is copied from the target page to auxiliary page. 
With respect to claim 5, Harvey teaches the method of claim 4, further comprising: 
in response to the storage resource having been allocated, copying data stored in the target page to the auxiliary page, in col. 13, lines 44-57, where the appropriate data is copied from the target page to auxiliary page; 
reading the historical metadata from the auxiliary page to determine the metadata based on the historical metadata, in col. 14, lines 55-60; and 
writing the determined metadata to the auxiliary page, in col. 14, lines 55-60. 
With respect to claim 6, Harvey teaches the method of claim 4, further comprising: 
, in col. 14, lines 55-60; 
writing the determined metadata to the auxiliary page, in col. 14, lines 55-60; and 
copying data stored in the target page other than the historical metadata to the auxiliary page, in col. 13, lines 44-57, where the appropriate data is copied from the target page to auxiliary page. 
With respect to claim 7, Harvey teaches the method of claim 1, wherein copying data stored in the address range to the second cache comprises: 
determining whether a size of the data exceeds a threshold size, in col. 8, lines 52-57, where the threshold size is a page of data; 
in response to the size of the data being below the threshold size, transmitting the data to a buffer of the second processor, in col. 8, lines 52-65, where if there is less than a full page, a new page (buffer) is allocated and the subpages are written into the new page; and 
sending to the second processor a message indicating that the data is transmitted to the buffer, so that the second processor copies the data from the buffer to the second cache, in col. 16, line 62, through col. 17, line 4, where SP A notifies SP B. 
With respect to claim 8, Harvey teaches the method of claim 7, further comprising: 
in response to the size of the data exceeding the threshold size, transmitting the data to the second cache, in col. 8, lines 52-65, where if there is a full page, a newly allocated page is written; and 
, in col. 16, line 62, through col. 17, line 4, where SP A notifies SP B.
With respect to claim 9, Harvey teaches a method for data storage, comprising: 
receiving from a first processor data stored in a first cache of the first processor, the received data being stored within a first address range of metadata in the first cache, the metadata indicating allocation of a storage resource to user data, wherein the storage resource is located in at least one storage disk communicably connected to the first processor, in col. 14, line 40-47, where the state information associated with the sectors X1-X4 comprise the metadata;
determining a second address range of the received data in a second cache of a second processor based on the first address range, in col. 14, lines 48-55, where X1-X4 is the address range; and 
writing the received data to the second cache based on the second address range, in col. 15, lines 1-7, where the writes to the first cache in Storage Processor (SP) A as described in col. 14, lines 40-67 are mirrored to second cache in SP B. 
With respect to claim 10, Harvey teaches the method of claim 9, wherein the metadata is discontinuously stored in the first cache (par. 13, lines 8-11), and the received data comprises the metadata and other data, stored in the address range, which is different from the metadata, in col. 15, lines 1-7, which describes the mirroring of the data written in col. 14, lines 40-67.  Both the metadata (state information) and the actual data stored in the subpages (represented by 402a-c and 404a-c in fig. 6) are written into the caches
With respect to claim 11, Harvey teaches the method of claim 9, wherein receiving from the first processor the data comprises: receiving a message indicating that the data is transmitted to a buffer of the second processor; and storing the data from the first processor in the buffer, in col. 8, lines 52-65, where if there is less than a full page, a new page (buffer) is allocated and the subpages are written into the new page, and col. 16, line 62, through col. 17, line 4, where SP A notifies SP B. 
With respect to claim 12, Harvey teaches the method of claim 9, wherein receiving from the first processor the data comprises: receiving a message indicating that the data is directly transmitted to the second cache; and receiving the data from the first cache, in col. 8, lines 52-65, where if there is a full page, a newly allocated page is written and col. 16, line 62, through col. 17, line 4, where SP A notifies SP B. 
With respect to claim 13, Harvey teaches the method of claim 9, wherein writing the received data to the second cache comprises: determining a mirror target page and a mirror auxiliary page in the second cache, mirror data associated with the received data being stored in the mirror target page, and the mirror auxiliary page being allocated in association with the mirror target page for modifying data stored in the mirror target page; and writing the received data to the mirror auxiliary page, in col. 15, lines 1-7, where the writes to the first cache in Storage Processor (SP) A as described in col. 14, lines 40-67 are mirrored to second cache in SP B. 
With respect to claim 14, Harvey teaches the method of claim 13, further comprising: copying data stored in the mirror target page other than the mirror data to the mirror auxiliary page, in col. 15, lines 1-7, where the writes to the first cache in Storage Processor (SP) A as described in col. 14, lines 40-67 are mirrored to second cache in SP, which includes both the mirror data and the state information.
Claims 15-28 are an electronic device containing a processor and a memory coupled to the processor for performing the method of claims 1-14, and are rejected using similar logic.
Claim 29 is a computer program product for performing the method of claim 1, and is rejected using similar logic.
Claim 30 is a computer program product for performing the method of claim 9, and is rejected using similar logic.
With respect to claim 31, Harvey teaches the method of claim 1 wherein the storage disk is communicably connected to the first processor through a backend bus, in col. 7, lines 28-53, where the storage processor is connected to a host bus adapter, which would be connected to the bus in communication with the storage disk; and
wherein the metadata indicates a logical unit number to which a disk slice of the storage disk is allocated, in col. 7 lines 2-12.

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. Applicant argues, with respect to claim 1, that Harvey fails to disclose writing metadata to a first cache of a first processor, the metadata indicating allocation of a storage resource to user data, wherein the storage resource is located in at least one storage disk communicably connected to the first processor.  As evidence of this, Applicant points to fig. 4 of Harvey which shows the local write cache within a memory subsystem 144 that is part of a .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136